DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16989933, filed on 8/11/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 was filed after the filing date of the application on 8/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a locking mechanism” in claim 1;
“a swivel mechanism” in claim 2;
“a pin connection to the rocker” in claim 5;
“the cover plate and the rocker have an adhesive connection or welded connection” in claim 6;
“the rocker has a recess, into which the cover plate is inserted in the mounted state” in claim 7;
“the cover plate has a base for stably supporting the cover plate on the rocker, the base preferably also contains openings for receiving screws and/or pins” in claim 8;
“the cover plate and the rocker are connected to one another by pins or screw” in claim 9;
“the cover plate has a bevel.” In claim 12;
“the recess is a groove” in claim 17;
“the base comprises openings for receiving screws or pins” in claim 18;
“the cover plate and the rocker are connected to one another by angle connectors” in claim 19;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Regarding claim 2, applicant fails to describe how a swivel mechanism is configured to swing open the cover plate when the rocker is displaced, since no drawing of this embodiment is shown in the current case, one of ordinary skill in the art would not easily make and use the invention base on the descriptions in the specification. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially vertically" in claim 1, line 20 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case does "essentially + 1degree or 90 degrees + 5 degrees, or some other divergence?  Therefore the parameter of essentially is unclear.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bassler (US 20070151431 A1) teaches a bread cutting machine for cutting off slices of cuttable material the bread cutting machine (see Figure 1) comprising:
a cutting device (see Figure 2) comprising a circular blade (50), which is mounted in a waiting position in a machine housing (10) and configured to be driven by a motor enclosed by the machine housing (see Figure 1), wherein the circular blade is rotatably fastened to a blade arm (28), wherein a cutting space for the cuttable material is formed on or in the machine housing,
wherein the cutting space has a guide gap (26),
wherein the circular blade is moveable in the guide gap through an extension gap of the machine housing from the waiting position into the cutting space by moving the guide arm (extends via 44, see Figure 1), 
Bassler fails to teach wherein a hood for covering the circular blade in operation is arranged on the machine housing, wherein the hood has a locking mechanism by which the hood is locked whenever the circular blade is in the cutting space or in the operating state, wherein when the circular blade is in the waiting position, the guide gap is coverable by a 
Applicant admitted prior art (for example EP 2667080 A1) teaches that a hood that lock during the operation of the cutter is known in the art (see paragraph 0003 of the specification).
Gourley (US 5125333) teaches a cutting system including a blade that moves in and out of a housing (see Figures 3-5), a cover (67) that cover the blade (62, see Figure 2), when the blade is in the housing at a guide gap (24, see Figure 4).
Wyle (US 4077161) teaches a cutting system including a blade (42), wherein when the blade is in the waiting position (see Figure 2), the guide gap (42) is coverable by a rocker (172) that is displaceable (see Figure 2).
Even if it would have been obvious to one of ordinary skill in the art to combine Bassler, applicant admitted prior art, Gourley and Wyle, the modified device of modified Bassler still fails to teach “the guide gap is coverable by a rocker displaceable orthogonally to a movement direction of the circular blade” and “a cover plate is rigidly fastened to a cuttable-material-side surface of the rocker, projects essentially vertically away from the rocker, and covers the extension gap whenever the circular blade is in the waiting position”.
.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/16/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724